UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07528 Special Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Andrew Dakos Bulldog Investors, LLC Park 80 West 250 Pehle Avenue, Suite 708 Saddle Brook, NJ 07663 (Name and address of agent for service) Copy to: Thomas R. Westle, Esq. Blank Rome LLP The Chrysler Building 405 Lexington Avenue New York, NY 10174 Registrant's telephone number, including area code: 1-877-607-0414 Date of fiscal year end: December 31, 2014 Date of reporting period: July 1, 2013 – June 30, 2014 Item 1. Proxy Voting Record. Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker Clough Global Opportunities FD 7/15/2013 18914E108 GLO Vote Management Recommended Vote Proposal Propose by issuer or shareholder Withhold All For 1-Directors: 01-Adam D. Crescenzi,02-Jerry G. Rutledge,03-Vincent W. Versaci Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker Clough Global Equity Fund 7/15/2013 18914C100 GLQ Vote Management Recommended Vote Proposal Propose by issuer or shareholder Withhold All For 1-Directors: 01-Robert L. Butler,02-James E. Canty. Rutledge,03-Richard C. Rantzow,04-Vincent W. Versaci Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Supervalu Inc. 7/16/2013 SVU Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1A-ELECTION OF DIRECTOR: DONALD R. CHAPPEL Issuer For For 1B-ELECTION OF DIRECTOR: IRWIN S. COHEN Issuer For For 1C-ELECTION OF DIRECTOR: PHILIP L. FRANCIS Issuer For For 1D-ELECTION OF DIRECTOR: ROBERT G. MILLER Issuer For For 1E-ELECTION OF DIRECTOR: MARK A. NEPORENT Issuer For For 1F-ELECTION OF DIRECTOR: MATTHEW E. RUBEL Issuer For For 1H-ELECTION OF DIRECTOR: WAYNE C. SALES Issuer For For 1H-ELECTION OF DIRECTOR: JOHN T. STANDLEY Issuer For For 1I-ELECTION OF DIRECTOR: LENARD TESSLER Issuer For For 2-RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS Issuer Abstain For 3-TO APPROVE, BY NON-BINDING VOTE, THE EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date ISIN Ticker Impax Asian Environmental Markets PLC 7/23/2013 GB00B4M5KX38 IAEM LN Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-That: (A) With effect from the date (the "Admission Date") on which the admission of the Reclassified Shares to the Official List of the UK Listing Authority becomes effective, but subject always to paragraph (E) of this Resolution, each of the Shares i Issuer CONTD been laid before the meeting and signed for the purpose of identification by the Chairman of the meeting. (B) For the purpose of this special resolution: (i) to the extent that holders of Shares shall have validly elected (or shall be deemed to have CONTD by this special resolution. (D) The Articles of Association of the Company be and are hereby amended by inserting the following new Article as Article 8A: "8A.1 The definitions contained in the Company's circular to shareholders dated 4 July 2013 (t CONTD under Article 8A.2(iii) below, on a winding-up of the Company for the purpose of reconstruction by means of the Scheme as described in the Circular the rights of holders of Shares with B Rights, notwithstanding anything to the contrary in the Articl CONTD attaching to Shares under these Articles, and the Articles of Association shall be construed accordingly." (E) In the event that a resolution for the voluntary winding-up of the Company and the appointment of liquidators to be proposed at a general CONTD Article 8A shall cease to have effect. (G) This special resolution shall operate by way of such further amendments to the Articles of Association as may be necessary to give effect hereto. (H) The definitions contained in the Circular have the same For For 2-That: Subject to: (i) the passing of resolution 1 above at this meeting (or at any adjournment hereof); (ii) the Scheme becoming unconditional in accordance with its terms on or prior to 30 September 2013; and (iii) the passing at a general meeting of t Issuer CONTD purpose of identification by the Chairman of the meeting, be and is hereby approved and the liquidators of the Company, when appointed, (jointly and severally the "Liquidators") be and hereby are authorised to implement the Scheme and to execute any CONTD and signed for the purposes of identification by the Chairman with such amendments as the parties thereto may from time to time agree; (ii) to request that, in accordance with the Scheme, IAEMI issue and distribute IAEMI Shares to the holders of Sha CONTD as new Article as Article 150A: "Notwithstanding the provisions of these Articles, upon the winding-up of the Company in connection with the scheme (the "Scheme") set out in Part IV of the circular dated 4 July 2013 to members of the Company (the "C CONTD (D) This special resolution shall operate by way of such further amendments to the Articles of Association as may be necessary to give effect hereto. (E) The definitions contained in the Circular have the same meanings in this special resolution For For 3-That: Subject to: (i) the passing of resolutions 1 and 2 above at this meeting (or at any adjournment hereof); (ii) the Scheme becoming unconditional in accordance with its terms on or prior to 30 September 2013; and (iii) the passing at a general meeti Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Blackrock Muni 2018 Term Trust-W7 7/30/2013 09248C205 BPK APRS Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-Directors: 01-Richard E. Cavanagh,02-Kathleen F. Feldstein,03-Henry Gabbay,04-Jerrold B. Harris Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2012 - June 30,2013 Company Name Meeting Date CUSIP Ticker Blackrock CA Muni 2018 Term Trust-M7 7/30/2013 09249C204 BJZ APRS Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-Directors: 01-Richard E. Cavanagh,02-Kathleen F. Feldstein,03-Henry Gabbay,04-Jerrold B. Harris Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker Gladstone Investment Corp. 8/8/2013 GAIN Vote Management Recommended Vote Proposal Propose by issuer or shareholder Withhold all For 1-Directors: 01-Paul W. Adelgrein,02-David Gladstone,03-John H. Outland Issuer Against For 2-TO APPROVE A PROPOSAL TO AUTHORIZE US, WITH THE APPROVAL OF OUR BOARD OF DIRECTORS (THE "BOARD"), TO ISSUE AND SELL SHARES OF OUR COMMON STOCK (DURING THE NEXT 12 MONTHS) AT A PRICE BELOW ITS THEN CURRENT NET ASSET VALUE PER SHARE, SUBJECT TO CERTAIN LI Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date ISIN Ticker Invesco Asia Trust 8/8/2013 GB0004535307 IAT LN Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-To make market purchases of ordinary shares in the capital of the Company Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date ISIN Ticker Invesco Asia Trust 8/8/2013 GB0004535307 IAT LN Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-To receive the Report of the Directors' and Financial Statements for the year ended 30 April 2013 Issuer For For 2-To declare a final dividend as recommended Issuer For For 3-To approve the Directors' Remuneration Report Issuer For For 4-To re-elect James Robinson as a Director of the Company Issuer For For 5-To elect Owen Jonathan as a Director of the Company Issuer For For 6-To re-appoint the Auditor and authorise the Directors to determine their remuneration Issuer For For 7-To release the Directors from their obligation to hold a continuation vote in 2014 Issuer For For 8-To authorise the Directors to allot securities Issuer For For 9-To authorise the Directors to allot securities disapplying statutory pre-emption rights Issuer For For 10-To authorise the Directors to buy back up to 14.99 per cent of the Company's issued ordinary shares Issuer For For 11-That the period of notice required for general meetings of the Company (other than AGMs) shall not be less than 14 days Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker Eaton Vance Tax-Mangd Glb Div Eq Inc Fd 8/23/2013 27829F108 EXG Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-Directors: 01-Scott E. Eston,02-Benjamin C. Esty,03-Th0mas E. Faust,04-Allen R. Freedman Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker Liberty All-star Equity Fund 8/29/2013 USA Vote Management Recommended Vote Proposal Propose by issuer or shareholder For all For Directors 1) Richard w. Lowry,2)John J. Neuhauser,3) Richard C. Rantzow Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker Royce Value Trust Inc. 9/5/2013 RVT Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-TO CONSIDER AND VOTE UPON A PROPOSAL TO CONTRIBUTE APPROXIMATELY $, INC.'S ("VALUE TRUST") ASSETS TO ROYCE GLOBAL VALUE TRUST, INC., A NEWLY-ORGANIZED, DIVERSIFIED, CLOSED-END MANAGEMENT INVESTMENT COMPANY, AND TO DISTRIB Issuer For For 2-TO CONSIDER AND VOTE UPON A PROPOSAL TO AMEND AN INVESTMENT RESTRICTION OF VALUE TRUST, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker OXFORD LANE CAPITAL CORP 9/12/2013 OLXCO Vote Management Recommended Vote Proposal Propose by issuer or shareholder For all For Directors 1) JONATHAN H. COHEN,2)MARK J. ASHENFELTER Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker OXFORD LANE CAPITAL CORP 9/12/2013 OXLCP Vote Management Recommended Vote Proposal Propose by issuer or shareholder For all For Directors 1) JONATHAN H. COHEN,2)MARK J. ASHENFELTER Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker Putnam Managed Muni Inc. Pfd Ser C 9/19/2013 PMM ARPS Vote Management Recommended Vote Proposal Propose by issuer or shareholder abstain For 1A. - Fixing the number of trustees at 14 Issuer withhold all For Directors 1B - 01-Liaquat Ahamed,02-Ravi Akhoury,03-Barbara M. Baumann,04-Jameson A. Baxter,05-Charles B. Curtis,06-Robert J. Darretta,07-Katinka Domotorffy,08-John A. Hill,09-Paul L. Joskow,10-Kenneth R. Leibler,11-Robert E. Patterson,12-George Putnam,II Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker Royce Value Trust Inc. 9/25/2013 RVT Vote Management Recommended Vote Proposal Propose by issuer or shareholder For all For Directors 1) W.Whitney George,2)Athur S. Mehlman,3) Patricia W. Chadwick,4) Davis L. Meister Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker Royce Micro-Cap Trust 9/25/2013 RMT Vote Management Recommended Vote Proposal Propose by issuer or shareholder For all For Directors 1) W.Whitney George,2)Athur S. Mehlman,3) Patricia W. Chadwick,4) Davis L. Meister Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker Single Touch Systems Inc. 9/25/2013 82932T107 SITO Vote Management Recommended Vote Proposal Propose by issuer or shareholder For all For Directors 1) ANTHONY MACALUSO,2)JAMES ORSINI,3) STUART R. LEVINE,4) JAMES L. NELSON,5) STEPHEN D. BAKSA,6) PETER D.HOLDEN,7) JONATHAN E. SANDELMAN Issuer For For 2-TO RATIFY THE APPOINTMENT OF L.L.BRADFORD & COMPANY, LLC AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2013. Issuer For For 3-THE APPROVAL OF AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE COMPANY'S AUTHORIZED SHARES OF COMMON STOCK FROM 200,000,,000,000. Issuer For For 4-THE APPROVAL OF THE COMPENSATION DISCLOSED IN THE PROXY STATEMENT OF THE COMPANY'S EXECUTIVE OFFICERS WHO ARE NAMED IN THE PROXY STATEMENT'S SUMMARY COMPENSATION TABLE. Issuer 3 Years 3 Years FREQUENCY OF ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker Box Ships 10/23/2013 Y09675102 TEU Vote Management Recommended Vote Proposal Propose by issuer or shareholder Withhold For Director 1)DIMITAR TODOROV Issuer For For TO RATIFY THE APPOINTMENT OF DELOITTE HADJIPAVLOU SOFIANOS & CAMBANIS S.A. AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Issuer Abstain For TO RATIFY THE COMPANY'S EXECUTION AND DELIVERY, AND APPROVE THE COMPANY'S PERFORMANCE, OF A CORPORATE GUARANTEE IN CONNECTION WITH THE GUARANTEE OF A LOAN OF UP TO $69.0 MILLION, MADE BETWEEN IRISES SHIPPING LTD. AND NEREUS NAVIGATION LTD., TWO WHOLLY-OWN Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date ISIN Ticker Juridica Investments Limited 11/14/2013 GG00B29LSW52 JIL LN Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For That the Company be voluntarily wound up Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date ISIN Ticker Marwyn Value Investors LTD 11/19/2013 KYG5897M1096 MVI LN Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For That, the proposals set out in the circular to shareholders dated 1 November 2013 be and are hereby approved Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker MEDWORTH ACQUISITION CORP 11/26/2013 58508R105 MWRX Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For TO AMEND THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO CHANGE THE COMPANY'S NAME TO MERGEWORTHRX CORP. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker MILLENNIUM INDIA ACQUISITION CO. 12/12/2013 60039Q101 SMCG Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For Directors 1)DAVID H. LESSER 2)ARUN MITTAL 3)HABIB YUNUS 4)DIONISIO D'AGUILAR 5)JESSE DERRIS 6)F. JACOB CHERIAN 7)SUHEL KANUGA Issuer For For 2-TO APPROVE THE AMENDMENT OF FUNDAMENTAL INVESTMENT RESTRICTION NO. 5, CURRENTLY APPLICABLE TO THE COMPANY, TO REMOVE THE REQUIREMENT THAT THE COMPANY INVEST MORE THAN 25% OF ITS TOTAL ASSETS IN ONE OR MORE BUSINESSES THAT HAVE OPERATIONS PRIMARILY IN IN Issuer For For 3-TO APPROVE THE AMENDMENT OF FUNDAMENTAL INVESTMENT RESTRICTION NO. 5, CURRENTLY APPLICABLE TO THE COMPANY, TO ADD THE REQUIREMENT THAT THE COMPANY INVEST MORE THAN 25% OF ITS TOTAL ASSETS IN ONE OR MORE ENERGY INFRASTRUCTURE ASSETS OR BUSINESSES OR ALTE Issuer For For 4 - TO APPROVE THE REDUCTION OF THE NUMBER OF SHARES OF AUTHORIZED CAPITAL STOCK OF THE COMPANY FROM 45,005,,005,000. Issuer For For 5 - TO APPROVE ONE OR MORE ADJOURNMENTS OF THE MEETING, AS NECESSARY AND APPROPRIATE, INCLUDING IN ORDER TO PERMIT THE FURTHER SOLICITATION OF PROXIES IN FAVOR OF PROPOSALS 2, 3 AND 4, ABOVE. Issuer For For 6 - TO RATIFY THE BOARD'S SELECTION OF COHNREZNICK LLP AS INDEPENDENT AUDITORS OF THE COMPANY. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker WHEELER REAL ESTATES 12/20/2013 WHLR Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-DIRECTOR 1)JON S. WHEELER 2)SANJAY MADHU 3)CARL B. MCGOWAN, JR. 4)DAVID KELLY 5)CHRISTOPHER J. ETTEL 6)WILLIAM W. KING 7)JEFFREY ZWERDLING 8)ANN L. MCKINNEY Issuer For For 2-TO RATIFY THE APPOINTMENT OF CHERRY BEKAERT LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDED DECEMBER 31, 2013. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker GYRODYNE COMPANY OF AMERICA, INC 12/27/2013 GYRO Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-DIRECTOR 1)RONALD J. MACKLIN 2)PHILIP F. PALMEDO Issuer For For 2-TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THIS PROXY STATEMENT Issuer For For 3-TO DETERMINE, BY A NON-BINDING ADVISORY VOTE, THE FREQUENCY OF FUTURE ADVISORY VOTES ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Issuer For For 4-TO RATIFY THE ENGAGEMENT OF BAKER TILLY VIRCHOW KRAUSE, LLP (SUCCESSOR TO HOLTZ RUBENSTEIN REMINICK LLP) AS INDEPENDENT ACCOUNTANTS OF THE COMPANY AND ITS SUBSIDIARIES FOR THE 2 Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker ELLSWORTH FUND LTD 1/17/2014 ECF Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-DIRECTOR 1)THOMAS H. DINSMORE 2)DANIEL D. HARDING Issuer For For 2-PROPOSAL TO RATIFY SELECTION OF ACCOUNTANTS. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker ASIA TIGER FUND, INC. 2/3/2014 04516T105 GRR Vote Management Recommended Vote Proposal Propose by issuer or shareholder AGAINST FOR 1-TO ELIMINATE THE FUNDAMENTAL POLICY GOVERNING THE FUND'S SEMI-ANNUAL REPURCHASE OFFERS. ISSUER Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker The India Fund, Inc. 2/3/2014 IFN Vote Management Recommended Vote Proposal Propose by issuer or shareholder AGAINST FOR 1-TO ELIMINATE THE FUNDAMENTAL POLICY GOVERNING THE FUND'S SEMI-ANNUAL REPURCHASE OFFERS. ISSUER Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date ISIN Ticker Blackrock New Energy Investment Trust OLC, London 2/6/2014 GB0009737932 BRNE LN Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-To receive the report of the Directors and the financial statements for the year ended 31 October 2013, together with the report of the auditor thereon Issuer For For 2-To approve the Directors' Remuneration Report for the year ended 31 October 2013 excluding the Remuneration Policy of the Company Issuer For For 3-To approve the Remuneration Policy of the Company as set out in the policy table of the Directors' Remuneration Report Issuer For For 4-To re-elect Mr Batey as a Director Issuer For For 5-To re-elect Mr O'Hare as a director Issuer For For 6-To re-elect Dr Roberts as a director Issuer For For 7-To re-elect Professor Skea as a director Issuer For For 8-To re-appoint Ernst and Young LLP as auditor to the Company Issuer For For 9-To authorise the Directors to determine the auditor's remuneration Issuer For For 10-To grant the Directors authority to allot shares Issuer For For 11-To authorise the Directors to disapply pre-emption rights in respect of issues of new ordinary shares or the sale of ordinary shares out of treasury Issuer For For 12-To authorise the Directors to purchase the Company's ordinary shares for cancellation or to be held in treasury Issuer For For 13-To authorise the Directors to purchase the Company's subscription shares for cancellation Issuer For For 1- To reclassify the shares, approve the Scheme and approve amendments to the Articles of Association Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker Chart Acquisition Corp 2/10/2014 CACG Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-DIRECTOR 1)Governor T.J. Ridge 2)Senator J.R. Kerrey 3) Mauel D. Medina Issuer For For RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF ROTHSTEIN KASS TO SERVE AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013 Issuer For For ADVISORY VOTE ON EXECUTIVE COMPENSATION Issuer 3 Years 3 Years ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker Chart Acquisition Corp Warrants 2/10/2014 CACGW Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-DIRECTOR 1)Governor T.J. Ridge 2)Senator J.R. Kerrey 3) Mauel D. Medina Issuer For For RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF ROTHSTEIN KASS TO SERVE AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013 Issuer For For ADVISORY VOTE ON EXECUTIVE COMPENSATION Issuer 3 Years 3 Years ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date ISIN Ticker Blackrock New Energy Investment Trust OLC, London 2/14/2014 GB0009737932 BRNE LN Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-To wind up the Company and appoint the liquidators. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date ISIN Ticker Zedi Inc NPV 2/18/2014 CA9892151080 ZED CN Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-THE SPECIAL RESOLUTION, THE FULL TEXT OF WHICH IS SET FORTH IN APPENDIX "A" TO THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR OF ZEDI INC. (THE "CIRCULAR"), TO APPROVE A PLAN OF ARRANGEMENT PURSUANT TO SECTION (ALB Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker Putnam Managed Muni Inc. Pfd Ser C 2/27/2014 PMO ARPS Vote Management Recommended Vote Proposal Propose by issuer or shareholder Against For 1- Approving a new management contract for your fund Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker Putnam Managed Muni Inc. Pfd Ser C 2/27/2014 PMM ARPS Vote Management Recommended Vote Proposal Propose by issuer or shareholder Against For 1- Approving a new management contract for your fund Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker Central Securities Corporation 3/19/2014 CET Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-DIRECTOR 1)L.Price Blackford 2) Simms C. Browning 3) Donald G Calder 4) David C Colander 5) Jay R Inglis 6) Wilmot H Kidd 7) C Carter Walker, Jr. Issuer For For APPROVAL OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker Aberdeen Israel Fund 3/27/2014 00301L109 ISL Vote Management Recommended Vote Proposal Propose by issuer or shareholder Withhold For 1-DIRECTOR 1) James J. Cattano 2) Stever Rappaport Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker Adams Express Company 4/10/2014 ADX Vote Management Recommended Vote Proposal Propose by issuer or shareholder Withhold For 1-DIRECTOR 1)Enrique R. Arzac 2) Phyllis O. Bonanno 3) Kenneth J. Dale 4) Frederic A. Escherich 5) Roger W. Gale 6) Kathleen T. McGahran 7) Craig R. Smith 8) Mark E. Stoeckle Issuer For For 2-THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT PUBLIC AUDITORS. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker Tri-Continental Corp. 4/11/2014 TY Vote Management Recommended Vote Proposal Propose by issuer or shareholder Withhold For 1-DIRECTOR 1) William P. Carmichael 2) Patricia M. Flynn 3) Stephen R. Lewis, JR. 4) Catherine James Paglia Issuer For For 2- To ratify the selection of Pricewaterhousecoopers LLP as the Corporation's independent registered Public Accounting fir. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker General American Investors Company 4/16/2014 GAM Vote Management Recommended Vote Proposal Propose by issuer or shareholder Withhold For 1-DIRECTOR 1)Scott E. Eston 2) Thomas E. Faust 3) Allen R. Freeman 4) Valerie A. Mosley Issuer Against For 2- RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS AUDITORS. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker Collabrium Japan Acquisition Corp. 4/21/2014 G2266G102 JACQ Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1- TO CONSIDER AND VOTE UPON AN AMENDMENT TO THE COMPANY'S MEMORANDUM AND ARTICLES OF ASSOCIATION TO EXTEND THE DATE BY WHICH THE COMPANY MUST CONSUMMATE ITS INITIAL BUSINESS COMBINATION FROM April 24, 2014 to August 24, 2014 Issuer For For 2- TO CONSIDER AND VOTE UPON AN AMENDMENT TO THE INVESTMENT MANAGEMENT TRUST AGREEMENT (THE "IMTA"), BY AND BETWEEN THE COMPANY AND CONTINENTAL STOCK TRANSFER & TRUST COMPANY ENTERED INTO AT THE TIME OF THE COMPANY'S INITIAL PUBLIC OFFERING (THE "IPO") GO Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker EV Risk-Managed Div Equity 4/24/2014 27829G106 ETJ Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-DIRECTOR 1)Scott E. Eston 2) Thomas E. Faust 3) Allen R. Freeman 4) Valerie A. Mosley Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker Western Asset Inflation Mgmt. Fund 4/25/2014 95766U107 IMF Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-DIRECTOR 1)Eileen A. Kamerick 2) Dr. Riordan Roett 3) Jeswald W. Salacuse, JR. 4) Kenneth D. Fuller Issuer For For 2- THE LIQUIDATION AND DISSOLUTION OF THE FUND PURSUANT TO THE PLAN OF LIQUIDATION AND DISSOLUTION ADOPTED BY THE BOARD OF DIRECTORS OF THE FUND. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker Putnam Managed Muni Inc. Pfd Ser C 4/25/2014 PMM ARPS Vote Management Recommended Vote Proposal Propose by issuer or shareholder Against For 1A-FIXING THE NUMBER OF TRUSTEES AT 14. Issuer Withhold All For 1B.-1-Director 1)LIAQUAT AHAMED, 2) RAVI AKHOURY , 3)BARBARA M. BAUMANN, 4)JAMESON A. BAXTER, 5)CHARLES B. CURTIS, 6) ROBERT J. DARRETTA, 7)KATINKA DOMOTORFFY, 8)JOHN A. HILL, 9) PAUL L. JOSKOW, 10) KENNETH R. LEIBLER, 11) ROBERT E. PATTERSON, 12) GEORGE Issuer Against For 3A.-APPROVING AN AMENDED AND RESTATED DECLARATION OF TRUST FOR YOUR FUND: QUORUM REQUIREMENT FOR SHAREHOLDER MEETINGS. Issuer Against For 3B.-APPROVING AN AMENDED AND RESTATED DECLARATION OF TRUST FOR YOUR FUND: OTHER CHANGES. Issuer Against For 4-APPROVING AN AMENDMENT TO YOUR FUND'S DECLARATION OF TRUST - ELIMINATING MANDATORY SHAREHOLDER VOTES FOR CONVERSION TO AN OPEN-END INVESTMENT COMPANY. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker Putnam Managed Muni Inc. Pfd Ser C 4/25/2014 PMO ARPS Vote Management Recommended Vote Proposal Propose by issuer or shareholder Against For 1A-FIXING THE NUMBER OF TRUSTEES AT 14. Issuer Withhold All For 1B.-1-Director 1)LIAQUAT AHAMED, 2) RAVI AKHOURY , 3)BARBARA M. BAUMANN, 4)JAMESON A. BAXTER, 5)CHARLES B. CURTIS, 6) ROBERT J. DARRETTA, 7)KATINKA DOMOTORFFY, 8)JOHN A. HILL, 9) PAUL L. JOSKOW, 10) KENNETH R. LEIBLER, 11) ROBERT E. PATTERSON, 12) GEORGE Issuer Against For 3A.-APPROVING AN AMENDED AND RESTATED DECLARATION OF TRUST FOR YOUR FUND: QUORUM REQUIREMENT FOR SHAREHOLDER MEETINGS. Issuer Against For 3B.-APPROVING AN AMENDED AND RESTATED DECLARATION OF TRUST FOR YOUR FUND: OTHER CHANGES. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker Western Asset Premier BD FD Pfd Ser M 4/30/2014 WEA APRS Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1.A-TO APPROVE AN AMENDMENT TO THE FUND'S BYLAWS THAT AUTHORIZE THE FUND TO BORROW MONEY UNDER THE CONDITIONS SET FORTH IN THE PROPOSED AMENDMENT. Issuer For For 2.B-TO APPROVE AN AMENDMENT TO THE FUND'S BYLAWS THAT CHANGE THE DEFINITION OF THE TERM "LIEN" TO EXCLUDE LIENS RELATED TO BORROWINGS DESCRIBED IN PROPOSAL 1.A. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker Stewart Information Services Corporation 5/2/2014 STC Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-Director 1) ARNAUD AJDLER Issuer For For 1-Director 2) GLENN C. CHRISTENSON Issuer Withhold For 1-Director 3) ROBERT L. CLARKE Issuer Withhold For 1-Director 4) LAURIE C. MOORE Issuer Withhold For 1-Director 5) DR. W. ARTHUR PORTER Issuer Against For 2-ADVISORY APPROVAL REGARDING THE COMPENSATION OF STEWART INFORMATION SERVICES CORPORATION'S NAMED EXECUTIVE OFFICERS (SAY-ON-PAY). Issuer For For 3-RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS STEWART INFORMATION SERVICES CORPORATION'S INDEPENDENT AUDITORS FOR 2014. Issuer Against For 4-APPROVAL OF THE STEWART INFORMATION SERVICES CORPORATION 2 Issuer Against For 5-APPROVAL OF THE STEWART INFORMATION SERVICES CORPORATION ANNUAL BONUS PLAN. Issuer Against For 6-APPROVAL OF AN AMENDMENT TO THE STEWART INFORMATION SERVICES CORPORATION AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE CUMULATIVE VOTING IN ORDER TO ADOPT A MAJORITY VOTING STANDARD. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker Gladstone Land Corp. 5/8/2014 LAND Vote Management Recommended Vote Proposal Propose by issuer or shareholder Withhold All For 1-DIRECTOR 1)DAVID GLADSTONE 2)PAUL W. ADELGREN3)JOHN H. OUTLAND Issuer For For 2-TO RATIFY OUR AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2014. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker Preferred Apartment Communities, Inc. 5/8/2014 74039L103 APTS Vote Management Recommended Vote Proposal Propose by issuer or shareholder Withhold All For 1-Director 1) John A. Williams, 2)Leonard A. Silverstein, 3)Steve Bartkowski, 4)Gary B. Coursey, 5)Daniel M. Dupree, 6)Howard A. Mclure, 7)Timothy A. Peterson, 8)William J. Gresham, Jr. Issuer For For 2-Approval of the articles of amendment to the Company's charter Issuer For For 3-Ratification of the selection of Pricewaterhouisecoopers LLP as our independent registered public accounting firm for 2014 Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker Gabelli Global Utility & Income TR 5/12/2014 36242L105 GLU Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-Director 1) Salvatore J. Zizza Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker The Zweig Total Return Fund, Inc 5/13/2014 ZTR Vote Management Recommended Vote Proposal Propose by issuer or shareholder Withhold All For 1-Director 1)R. KEITH WALTON , 2) BRIAN T. ZINO Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker Independence Realty Trust, Inc 5/14/2014 45378A106 IRT Vote Management Recommended Vote Proposal Propose by issuer or shareholder Withhold All For 1.1-ELECTION OF DIRECTOR: SCOTT F. SCHAEFFER Issuer Withhold All For 1.2-ELECTION OF DIRECTOR: WILLIAM C. DUNKELBERG Issuer Withhold All For 1.3-ELECTION OF DIRECTOR: ROBERT F. MCCADDEN Issuer Withhold All For 1.4-ELECTION OF DIRECTOR: DEFOREST B. SOARIES, JR. Issuer For For 2-PROPOSAL TO APPROVE THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2 Issuer Abstain For 3-RESOLVED, THAT IRT'S STOCKHOLDERS APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVES, AS DISCLOSED IN IRT'S PROXY STATEMENT FOR THE 2 Issuer 1 Year 3 Years 4RESOLVED, THAT THE STOCKHOLDERS DETERMINE, ON AN ADVISORY BASIS, WHETHER THE PREFERRED FREQUENCY OF AN ADVISORY VOTE ON THE EXECUTIVE COMPENSATION OF IRT'S NAMED EXECUTIVES AS SET FORTH IN IRT'S PROXY STATEMENT SHOULD BE EVERY YEAR, EVERY TWO YEARS, OR E Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date ISIN Ticker ARC Capital Holdings LTD 5/16/2014 KYG0450H1002 ARCH LN Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1- ORINARY RESOLUTION THAT THE PROPOSED SALE OF FORTRESS GROUP LIMITED ON THE TERMS AS SET OUT IN THE CIRCULAR TO SHAREHOLDERS DATED 25 APRIL 2 Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker Brookfield Global Listed Infra 5/20/2014 11273Q109 INF Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-Director 1) Louis P. Salvatore,2) Jonathan C. Tyras Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker Virtus Total Return Fund 5/20/2014 92829A103 DCA Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-Director 1) WILLIAM R. MOYER , 2)JAMES M. OATES Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date ISIN Ticker DPF India Opportunities Fund 5/21/2014 CA26138Y2042 DPF-U CN Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-THE SPECIAL RESOLUTION APPROVING THE RESTRUCTURING OF THE FUND SO THAT IT WILL BE ADMINISTERED AS AN OPEN-END MUTUAL FUND IN COMPLIANCE WITH NATIONAL INSTRUMENT 81-102 - MUTUAL FUNDS (THE FULL TEXT OF THE RESOLUTION IS ATTACHED AS SCHEDULE "A" TO THE AC Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker Anworth Mortgage Assett Corp. 5/22/2014 ANH Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-Director 1)PAUL R. DEROSA , 2)GREGORY R. DUBE, 3)KENNETH B. DUNN, 4) RONALD MASS , 5)SCOTT F. RICHARD Shareholder Against Against 2. ANWORTH'S PROPOSAL FOR THE APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF ANWORTH'S NAMED EXECUTIVE OFFICERS. Shareholder Against Against 3. ANWORTH'S PROPOSAL FOR THE APPROVAL OF THE ADOPTION OF ANWORTH'S 2 Shareholder For No recommendation 4. ANWORTH'S PROPOSAL FOR THE RATIFICATION OF THE APPOINTMENT OF MCGLADREY LLP AS ANWORTH'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE ANWORTH'S FISCAL YEAR ENDING DECEMBER 31, 2014. Shareholder Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker Firsthand Technology Value Fund, Inc. 5/23/2014 33766Y100 SVVC Vote Management Recommended Vote Proposal Propose by issuer or shareholder Mirror voting FOR 1-Directors: 01-Kevin Landis,02- Kimun Lee ISSUER Mirror voting FOR 2-THE RATIFICATION OF THE SELECTION OF TAIT, WELLER & BAKER LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. ISSUER Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker American Rlty Cap Healthcare 5/28/2014 02917R108 HCT Vote Management Recommended Vote Proposal Propose by issuer or shareholder NO VOTE shares sold. Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker Imerial Holdings, Inc 6/5/2014 IFT Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-Director 1) JAMES CHADWICK , 2)MICHAEL CROW, 3)ANDREW DAKOS, 4) RICHARD DAYAN, 5)PHILLIP GOLDSTEIN, 6) GERALD HELLERMAN, 7) ANTONY MITCHELL Issuer For For 2. TO VOTE ON AN ADVISORY RESOLUTION ON THE 2'S EXECUTIVE OFFICERS. Issuer For For 3. TO VOTE ON THE APPROVAL OF THE ISSUANCE OF COMMON STOCK OF THE COMPANY'S 8.50% SENIOR UNSECURED CONVERTIBLE NOTES DUE 2 Issuer For For 4. TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker The India Fund, Inc. 6/9/2014 IFN Vote Management Recommended Vote Proposal Propose by issuer or shareholder FOR FOR 1-Directors: 01- Leslie H. Gelb,02- Stephane R.F. Henry,03- Luis F. Rubio ISSUER Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker WHEELER REAL ESTATES 6/11/2014 WHLR Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-DIRECTOR 1)JON S. WHEELER 2)SANJAY MADHU 3)CARL B. MCGOWAN, JR. 4)DAVID KELLY 5)CHRISTOPHER J. ETTEL 6)WILLIAM W. KING 7)JEFFREY ZWERDLING 8)ANN L. MCKINNEY Issuer For For 2-APPROVING, FOR PURPOSES OF NASDAQ RULES SECTION 5635(B) AND SECTION 5635(D), THE COMMON STOCK PURCHASE WARRANTS ISSUED IN OUR PRIVATE PLACEMENT TRANSACTION IN DECEMBER 2 For For 3-TO RATIFY THE APPOINTMENT OF CHERRY BEKAERT LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDED DECEMBER 31, 2014. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker ORCHID ISLAND CAPITAL INC 6/11/2014 68571X103 ORC Vote Management Recommended Vote Proposal Propose by issuer or shareholder Abstain FOR 1A.ELECTION OF DIRECTOR: ROBERT E. CAULEY ISSUER Abstain FOR 1B.ELECTION OF DIRECTOR: G. HUNTER HAAS, IV ISSUER Abstain FOR 1C.ELECTION OF DIRECTOR: W COLEMAN BITTING ISSUER Abstain FOR 1D.ELECTION OF DIRECTOR: JOHN B. VAN HEUVELEN ISSUER Abstain FOR 1E.ELECTION OF DIRECTOR: FRANK P. FILIPPS ISSUER Abstain FOR 1F.ELECTION OF DIRECTOR: FRANK P. FILIPPS ISSUER FOR FOR 2-TO RATIFY THE APPOINTMENT OF BDO USA, LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. ISSUER Abstain FOR 3-TO APPROVE, BY A NON-BINDING VOTE, THE COMPANY'S EXECUTIVE COMPENSATION. ISSUER Abstain 3YR 4-TO APPROVE, BY A NON-BINDING VOTE, THE FREQUENCY OF FUTURE STOCKHOLDER ADVISORY VOTES ABOUT THE COMPANY'S EXECUTIVE COMPENSATION. ISSUER Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker KEATING CAPITAL, INC 6/16/2014 48722R106 KIPO Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-DIRECTOR 1)LAURENCE W. BERGER2)TIMOTHY J. KEATING3)J. TAYLOR SIMONTON4)ROBERT T. CASSATO5)LESLIE D. MICHELSON Issuer For For 2-TO APPROVE A NEW INVESTMENT ADVISORY AND ADMINISTRATIVE SERVICES AGREEMENT BETWEEN THE COMPANY AND KEATING INVESTMENTS, LLC, TO TAKE EFFECT UPON A PROPOSED CHANGE OF CONTROL OF KEATING INVESTMENTS, LLC IN CONNECTION WITH THE TRANSACTION, AS DEFINED IN T Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker Central Europe, Russia & Turkey FD 6/19/2014 CEE Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-DIRECTOR 1)AMBASSADOR R.R. BURT2)DR. FRIEDBERT H. MALT3)MR. ROBERT H. WADSWORTH Issuer For For 2-TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE AND THE BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP, AN INDEPENDENT PUBLIC ACCOUNTING FIRM, AS INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING OCTOBER 31, 2014. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker The Swiss Helvetia Fund, Inc 6/27/2014 swz Vote Management Recommended Vote Proposal Propose by issuer or shareholder FOR FOR 1-Directors: 01-Richard Brealey,02- Claus Helbig,03-Samuel B Witt, III ESQ. ISSUER FOR FOR 2A.- WITH RESPECT TO THE PROPOSAL TO APPROVE THE INVESTMENT ADVISORY AGREEMENT BETWEEN THE FUND AND SCHRODER INVESTMENT MANAGEMENT NORTH AMERICA INC. ISSUER FOR FOR 2B.- WITH RESPECT TO THE PROPSAL TO APPROVE THE SUB-ADVISORY AGREEMENT BETWEEN SCHRODER INVESTMENT MANAGEMENT NORTH AMERICA INC. AND SCHRODER INVESTMENT MANAGEMENT NORTH AMERICA LIMITED. ISSUER Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker EQUUS TOTAL RETURN, INC. 6/24/2014 EQS Vote Management Recommended Vote Proposal Propose by issuer or shareholder Withhold all For 1-DIRECTOR 1)FRASER ATKINSON 2)ALESSANDRO BENEDETTI 3)RICHARD F. BERGNER4)KENNETH I. DENOS5)GREGORY J. FLANAGAN 6)HENRY W. HANKINSON7)JOHN A. HARDY 8)ROBERT L. KNAUSS9)BERTRAND DES PALLIERES Issuer Abstain For 2-TO RATIFY THE SELECTION OF UHY AS THE FUND'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Issuer Against For 3-TO APPROVE, IN A NON-BINDING VOTE, THE COMPENSATION PAID TO THE FUND'S EXECUTIVE OFFICERS IN 2013, AS DISCLOSED PURSUANT TO ITEM -K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES, AND NARRATIVE DISCUSSION. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2013 - June 30,2014 Company Name Meeting Date CUSIP Ticker Quinpario Acquisition Corp. 6/30/2014 74874R108 QPAC Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-TO CONSIDER AND VOTE UPON THE BUSINESS COMBINATION PROPOSAL (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL). Issuer For For 2-TO CONSIDER AND ACT UPON PROPOSAL 2 (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL). Issuer For For 3-TO CONSIDER AND ACT UPON PROPOSAL 3 (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL). Issuer For For 4-TO CONSIDER AND ACT UPON PROPOSAL 4 (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL). Issuer For For 5-TO CONSIDER AND ACT UPON PROPOSAL 5 (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL). Issuer For all Nominees For all Nominees 6- Directors 1) Edgar G. Hotard, 2) Jeffrey N. Quinn, 3) David C. Westgate Issuer For For 7-TO APPROVE THE NASDAQ PROPOSAL (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL). Issuer For For 8-TO CONSIDER AND VOTE UPON A PROPOSAL TO APPROVE AND ADOPT THE JASON INDUSTRIES, INC. 2 Issuer For For 9-TO APPROVE, BY A NON-BINDING ADVISORY VOTE, THE BUSINESS COMBINATION-RELATED COMPENSATION PROPOSAL (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL). Issuer For For 10-TO CONSIDER AND VOTE UPON THE ADJOURNMENT PROPOSAL (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL). Issuer For None A-IF YOU INTEND TO EXERCISE YOUR REDEMPTION RIGHTS PLEASE CHECK THIS BOX. MARK "FOR" YES AND "AGAINST" OR "ABSTAIN" NO. Issuer For None B-I HEREBY CERTIFY THAT I AM NOT ACTING IN CONCERT, OR AS A "GROUP", WITH ANY OTHER STOCKHOLDER IN CONNECTION WITH THE PROPOSED BUSINESS COMBINATION. MARK "FOR" YES AND "AGAINST" OR "ABSTAIN" NO Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Special Opportunties Fund, Inc. By (Signature and Title)* /s/ Andrew Dakos Andrew Dakos, President Date7/22/14 * Print the name and title of each signing officer under his or her signature.
